Citation Nr: 1433901	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  14-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the award of a monthly apportionment of the Veteran's benefits of $150 on behalf of his children.




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to December 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2007 and October 2007 decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The custodian of the Veteran's children is simultaneously appealing the VA decision awarding a $150 monthly apportionment for the Veteran's children.  The appeal was remanded by the Board in January 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2011 remand, the Board noted that the Veteran had contested the apportionment of his benefits on behalf of his children living with his ex-wife and filed a notice of disagreement (NOD) in May 2008, arguing that the apportionment was a hardship with the addition of his dependent, N.L.M., who was "currently living with [him]."  It therefore ordered the AOJ to issue a statement of the case (SOC) in response to the Veteran's May 2008 NOD. 

However, the AOJ did not issue the Veteran an SOC, and in correspondence to the Board in December 2012 stated that, although the Board had requested issuance of an SOC to the Veteran, the June 2007 decision regarding apportionment had not been appealed by the Veteran within 60 days, which was the time limit for appeal stated in the decision letter.  The AOJ stated that, while in an October 2007 notification letter to the Veteran regarding an increase in his benefits and a correction in the amounts of the apportionment awarded in the June 2007 decision, the Veteran was notified that he had a year to appeal the decision, that one-year appeal period applied to the increased benefits portion of the letter, not the apportionment portion.  The AOJ stated that, therefore, the Veteran's May 2008 NOD would be considered untimely.

The Board recognizes the provisions of 38 C.F.R. § 19.26, and that, typically, a claimant is required to file an NOD within 60 days of the mailing of an adverse decision regarding simultaneously contested claims.  However, the October 2007 letter notifying the Veteran that the AOJ was making an adjustment to his apportionment in connection with an inaccuracy made in the original June 2007 apportionment question, and informing him that he had a year to appeal the AOJ's decision, did not indicate that the one-year appeal period pertained only to an increased rating claim addressed in the same letter.  Furthermore, if the AOJ found that the Veteran's May 2008 NOD was untimely, it did not give notice to Veteran that untimely NOD had been filed or opportunity to appeal the timeliness of the NOD, pursuant to the procedures under 38 C.F.R. §§ 19.33, 19.34, and 19.50.  In light of the potentially confusing notice of the June 2007 and October 2007 letters regarding action VA was taking on the apportionment issue and the Veteran's time period in which to appeal any such action, and the lack of any action by the AOJ on the issue of timeliness of the Veteran's NOD, the Board is ordering the AOJ to issue an SOC to the Veteran in response to his May 2008 NOD.  

Additionally, pursuant to the Board's January 2011 remand instructions, a letter was sent to the Veteran in April 2011 providing certain notice and requesting certain information.  However, while the Board's 2011 remand instructed that the Veteran should be provided notice in accordance with 38 U.S.C.A. § 5103(a), including notification as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation, such notice was not provided.  Furthermore, the Board noted that, given the numerous irregularities and conflicting information regarding the Veteran's financial status, additional documentation from the Veteran would be helpful in determining his expenses; while the Veteran was requested to provide up to date information regarding his expenses and income in the April 2011 letter, he did not respond.  The AOJ should therefore again send a letter to the Veteran with all appropriate notification and requests, and give him one more opportunity to provide such information, as it might be critical to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter containing proper notice in accordance with 38 U.S.C.A. § 5103(a), including notification as to what information and evidence is necessary to substantiate an apportionment claim and the right to an appeal, hearing, and representation.  The letter should request that the Veteran provide up to date information regarding his expenses and income.

2.  Issue an SOC in response to the Veteran's May 2008 NOD, with a copy provided to the appellant, and inform him that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

